Citation Nr: 0011643	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-16 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1943 to October 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by the RO.  In that 
decision, the RO assigned an increased rating of 40 percent 
for the service-connected shell fragment wound residuals of 
the right leg, effective on May 22, 1996.  It was also 
determined that the veteran was entitled to special monthly 
compensation based on the loss of use of one foot.  

In a December 1999 rating decision, the RO assigned an 
increased rating of 30 percent for the service-connected 
shell fragment wound residuals of the left arm with retained 
foreign body and muscle damage to Group VI, effective on June 
22, 1999.  



REMAND

In connection with the current appeal, medical evidence has 
been submitted to show that, due to multiple disabilities, 
the veteran has been rendered housebound and requires regular 
aid and attendance.  While it is clear the he is 
significantly disabled due to nonservice-connected 
conditions, the extent of any related impairment attributable 
to the service-connected disabilities has not been directly 
addressed by a VA examination.  In addition, the Board 
requests that any recent treatment records be obtained for 
review in this regard.  

Thus, the Board finds that the case must be REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated the 
veteran for his service-connected 
disabilities since 1999.  After securing 
the necessary release, the RO should 
obtain copies of all records from any 
identified treatment source.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
disabilities.  The claims folder should 
be made available to the examiner for 
review before the examination.  All 
indicated testing should be done in this 
regard.  Based on his/her review of the 
case, the examiner should offer an 
opinion as to whether the veteran 
requires regular aid and attendance or 
has been rendered housebound due to his 
service-connected disabilities alone.  

3.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




